Citation Nr: 1237300	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2008 RO decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In August 2009 the Veteran presented testimony before RO personnel; in June 2012, the Veteran presented testimony before the undersigned Veterans Law Judge sitting at the RO; transcripts of the hearings are of record.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's June 2012 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

While the Veteran's attorney (at the June 2012 Board hearing) made some broad assertions concerning clear and unmistakable error (CUE) in prior RO actions, the Board observes that the contentions were vague and did not specifically address any particular rating decision.  As the Board is unable to ascertain if any CUE contentions have been made, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted that he is unemployable due to service-connected disability, and the evidence of record indicates that the Veteran retired from his employment in construction.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

The issue of entitlement to service connection for PTSD, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, and the reopened claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A September 1988 RO decision denied service connection for skin disability.

2.  Evidence added to the record since the September 1988 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for skin disability.

3.  An August 1982 rating decision denied service connection for a nervous condition.

4.  Evidence added to the record since the August 1982 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.

5.  Throughout the rating period on appeal, regulation of activities was not required to control diabetes.


CONCLUSIONS OF LAW

1.  The September 1988 RO decision that denied service connection for skin disability (rash) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  New and material evidence has been received, and the claim for entitlement to service connection for skin disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The August 1982 RO decision that denied service connection for an acquired psychiatric disorder other than PTSD (nervous condition) is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

4.  New and material evidence has been received, and the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

5.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

As the June 2008 rating decision granted service connection for diabetes mellitus, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As for rating the Veteran's diabetes, the relevant criteria have been provided to the Veteran, including in the June 2009 statement of the case.  In March 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's diabetes in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

In light of the favorable Board decision below to reopen the claims for service connection for skin disability and an acquired psychiatric disorder other than PTSD, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

I.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The evidence submitted since last final disallowance must be considered  to determine whether the claim should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

An August 1982 rating decision denied service connection for skin disability.  The Veteran did not appeal the August 1982 RO decision and it became final.  38 U.S.C.A. § 7105.  A September 1988 RO decisional letter denied the Veteran's skin claim.  The Veteran did not appeal the September 1988 RO decision and it became final.  38 U.S.C.A. § 7105.  In February 2008 the Veteran requested that his skin disability claim be reopened.  In a June 2008 rating decision, the RO denied the Veteran's petition to reopen the skin disability claim, and the present appeal ensued.

The September 1988 RO decision denied the Veteran's skin disability claim on the basis that the Veteran had no current skin disability.

An October 2005 private medical record noted that the Veteran had eruptive xanthoma on the upper shoulders.  Such findings tends to confirm, at least in part, the Veteran's RO and Board hearing testimony concerning his current skin disability.

The Board finds that the evidence of current skin disability pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  The Board observes that the old and new evidence of record (including a February 1969 service treatment record indicating that the Veteran complained of skin disability), considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the skin disability claim.

II.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability other than PTSD

An August 1982 rating decision denied service connection for a nervous condition.  The Veteran did not appeal the August 1982 RO decision and it became final.  38 U.S.C.A. § 7105.  In February 2008 the Veteran requested that his psychiatric claim be reopened.  In a June 2008 rating decision, the RO denied the Veteran's petition to reopen the claim, and the present appeal ensued.

The August 1982 RO decisions denied the Veteran's claim on the basis that a psychiatric disability had not been shown.  Private and VA records, including a December 2009 VA psychiatric examination, have shown psychiatric disability (other than PTSD), including bipolar disorder.  Such findings tends to confirm, at least in part, the Veteran's RO and Board hearing testimony concerning his current psychiatric disability.

The Board finds that the evidence of current psychiatric disability pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  The Board observes that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability other than PTSD.

III.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The June 2008 rating decision, in pertinent part, granted service connection for diabetes mellitus, and assigned a 20 percent rating, effective February 29, 2008.

The Veteran's diabetes mellitus is currently assigned a 20 percent rating pursuant to Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

The evidence of record shows that the Veteran's diabetes is being treated with insulin and (according to a December 2009 VA examination) a restricted diet.  The evidence, including private and VA treatment records and examinations, does not show that there are specific restrictions or regulation of activities because of the Veteran's diabetes.  In this regard, at the June 2012 Board hearing the Veteran did not indicate that he was under any regulation of activities due to his diabetes.  Further, he also indicated at the June 2012 Board hearing that he would walk during the day, ranging from two to four miles.

The evidence does not show that the Veteran's diabetes requires regulation of activities, as that term is defined in the applicable regulation.  As such, the Veteran is not shown to have regulation of activities required for control of his diabetes mellitus as required for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).

The Board also notes that ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, have not been asserted or shown.

The Board observes that Note 1 of Diagnostic Code 7913 provides that compensable complications of diabetes will be rated separately and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  In this regard, the Veteran is already service-connected for diabetes related disorders including bilateral upper and lower extremity peripheral neuropathy and erectile dysfunction.  Service connection for Peyronie's disease and hypertension as secondary to diabetes mellitus has been previously denied by the RO.  The record does nor show, and the Veteran has not asserted, that there are other complications of diabetes.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his diabetes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his diabetes according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's diabetes is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased rating is warranted in this case.  As noted, there is no evidence that the Veteran's diabetes has required regulation or restriction of activities at any time during the rating period on appeal.  As indicated above, the Veteran testified that he was able to walk and did not indicate that there was any regulation or restriction on his activities.  

As such, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for service-connected diabetes mellitus.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's diabetes disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by service-connected diabetes disability.  The Veteran's symptoms and medications and diet requirements are specifically enumerated under Diagnostic Code 7913.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for skin disability, the appeal, to this extent, is granted.

As new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, the appeal, to this extent, is granted.

An initial rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

While new and material evidence has been received to reopen the skin disability claim, whether the Veteran skin disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability other than PTSD has been reopened.  While the Veteran underwent a VA psychiatric examination in December 2009, the examiner did not indicate whether the Veteran's bipolar disorder was related to service.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.

In November 2002 the RO denied the Veteran's claim of service connection for PTSD.  The record contains December 2009 Defense Personnel Records Information Retrieval Systems (DPRIS) requests for information and responses regarding the Veteran's service in Vietnam.  As relevant service department records concerning the Veteran's Vietnam service pertaining to his assertions of combat stressors have been added to the claims file since the November 2002 denial, under the provisions of 38 C.F.R. § 3.156(c) VA must reconsider that issue.  Further, as a January 2011 private psychiatric record reveals a diagnosis of PTSD, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this issue.  

During the course of this appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed. See 38 C.F.R. § 3.304(f) (2011).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service." Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843  (July 13, 2010).

As the Veteran has essentially asserted (June 2012 Board hearing transcript, pages 14-17) that his hepatitis is proximately related to his PTSD, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis is deferred pending adjudication of the Veteran's claim of service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records of the Veteran dated from January 2010 to the present.  All records obtained must be associated with the record.

2.  The Veteran should be scheduled for the appropriate VA examination regarding the skin disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current skin disability that had its onset in service or is related to his active service.  The examiner must explain the rationale for all opinions given.

3.  Schedule the Veteran for a VA psychiatric examination to determine the diagnosis of all psychiatric disorders that are present.  All necessary tests should be performed and the claims file reviewed.  The examiner should obtain a complete history from the Veteran, including accurate account of any claimed stressor(s) from his service in Vietnam and of any reported "fear or hostile military or terrorist activity".  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association 's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV). 

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service. 

A complete rationale should be given for all opinions and conclusions expressed. The claims file, including a copy of this remand should made available to the examiner before the examination, for proper review of the medical history. The examination report is to reflect whether such a review of the claims file was made. 

4.  The AOJ should then readjudicate the issues on appeal.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


